Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brannan (2011/0040300).
	Brannan discloses an energy delivery device comprising an energy emission region located within an adjustable tip (1600).  The energy emission region includes a microwave antenna as seen in figures 12-15, and the microwave antenna is configured to circulate at coolant (para. [0075] for example).  There is a main body (820) and a flexible joint (2110 – Figure 21) positioned between the main body and the adjustable tip 
	Regarding claims 2-7, the embodiment of Figure 16 discloses a rotatable tip (para. 0077]), and the embodiment of Figure 21 (which is another representation of Figure 16) discloses a flexible joint that may be a ball joint, conformable shaft or pivot joint to allow for the adjustment of the adjustable tip.  Regarding claim 8, the energy emission is inherently capable of emitting RF ablation energy (para. 0041).  Regarding claim 11, the microwave antenna is a coaxial transmission line (see Figures and Abstract, for example).  Regarding claims 18 and 19, there is a power source (28) coupled to the energy delivery device to supply microwave energy (para. 0041).  Regarding claim 20, the method of using the device is disclosed by Brannan and inherent to the structure described, including adjusting the flexible joint to position the emission region against tissue to be treated.  See discussion related to Figure 21. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan (‘300) in view of the teaching of Stern et al (5,368,592).
Brannan discloses an energy delivery device comprising an energy emission region located within an adjustable tip (1600).  The energy emission region includes a 
	Regarding claims 2-7, the embodiment of Figure 16 discloses a rotatable tip (para. 0077]), and the embodiment of Figure 21 (which is another representation of Figure 16) discloses a flexible joint that may be a ball joint, conformable shaft or pivot joint to allow for the adjustment of the adjustable tip.  The Stern et al flexible joint is also deemed to read on these claims as asserted in the October 4, 2021 Office action.  Regarding claim 8, the energy emission is inherently capable of emitting RF ablation energy (para. 0041).  Regarding claim 11, the microwave antenna is a coaxial transmission line (see Figures and Abstract, for example).  Regarding claims 18 and 19, there is a power source (28) coupled to the energy delivery device to supply microwave . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan (‘300) or Brannan (‘300) in view of Stern et al (‘592), and further in view of the teaching of van der Weide et al (9,119,649).
	Neither Brannan nor Stern et al specifically disclose a triaxial transmission line.  Rather, both Brannan and Stern et al disclose the use of a coaxial transmission line.
	Van der Weide et al disclose another energy delivery device that employs a microwave antenna to direct ablation energy to tissue.  In particular, van der Weide et al specifically teach the antenna may be either a coaxial or a tri-axial transmission line as is generally known in the art (col. 21, lines 48-50).
	To have provided the Brannan device, or the Brannan device as modified by the teaching of Stern et al, with a tri-axial transmission line for treating tissue would have been an obvious modification for one of ordinary skill in the art since van der Weide et al fairly teach that it is known to use either coaxial or tri-axial transmission lines for microwave ablation devices.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mody et al (2011/0125145) discloses another microwave antenna .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/February 7, 2022